Citation Nr: 1040390	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  97-17 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include coronary artery disease, chest pain, and high 
cholesterol.

2.  Entitlement to service connection for a disability manifested 
by central nervous system ischemic changes.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes mellitus.

4.  Entitlement to an effective date earlier than April 5, 2006, 
for the award of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to January 
1996.  He was awarded a Purple Heart, Vietnam Service Medal, and 
a Vietnam Campaign Medal.      

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Denver, 
Colorado, which, in pertinent part, denied service connection for 
a heart disability and central nervous system ischemic changes.  
The Veteran's claim file was subsequently transferred to the RO 
in Waco, Texas.  

In August 2006, the Board remanded the foregoing issues on appeal 
for additional development.  In November 2008, the Board denied 
the Veteran's claims for service connection for a heart 
disability and central nervous system ischemic changes.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2010 Order, 
granting a February 2010 Joint Motion For Remand, the Court 
vacated the Board's decision concerning the denial of service 
connection for a heart disability and central nervous system 
ischemic changes, and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified. 

Apparently, while the Veteran's case was pending before the Board 
and the Court, other claims were perfected for appellate review.  
Accordingly, this matter also arises from an October 2006 rating 
decision of the RO which denied the Veteran's claims for service 
connection for hypertension, to include as secondary to the 
service-connected diabetes mellitus; service connection for 
peripheral neuropathy of the upper and lower extremities; and 
entitlement to an effective date earlier than April 5, 2006, for 
the award of service connection for diabetes mellitus.  The Board 
notes that in a letter dated in March 2008, the Veteran's 
representative indicated that the Veteran wished to withdraw the 
claim of service connection for peripheral neuropathy of the 
upper and lower extremities.  As such, that issue is no longer on 
appeal before the Board.

The issues of service connection for heart disease, to include 
coronary artery disease, chest pain, and high cholesterol; a 
disability manifested by central nervous system ischemic changes; 
and hypertension, to include as secondary to the service-
connected diabetes mellitus, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On December 11, 2003, the RO received correspondence from the 
Veteran in which he reported having elevated glucose levels along 
with episodes of blurred vision which he associated with exposure 
to herbicides in service.


CONCLUSION OF LAW


The criteria for an effective date of December 11, 2003, for the 
grant of service connection for diabetes mellitus have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Further, because the application of the law to the 
undisputed facts is dispositive of this appeal, no discussion of 
VA's duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

The Veteran asserts that an earlier effective date is warranted 
for the service connection of his diabetes mellitus because he 
had not been provided with a primary care physician until some 
time in December 2005, and that he had not been afforded the 
opportunity for a VA physician to assess his condition and 
provide a diagnosis of diabetes mellitus.  He has also asserted 
that a VA genitourinary examination report dated in April 2003 
which showed that the Veteran had elevated blood sugar, possibly 
indicative of diabetes mellitus, should be used as the effective 
date of entitlement to service connection.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  
Unless specifically provided otherwise, the effective date of an 
award based on a claim of compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a) (West 2002).  The implementing regulation clarifies this 
to mean that the effective date of an award of compensation will 
be, "[d]ate of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  
VA regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2010).  Generally, 
the date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying for, or 
expressing an intent to claim or apply for benefits under VA law, 
VA will furnish the appropriate form.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.150(a) (2010).  Furthermore, any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) 
(2010).

A report of an examination or hospitalization which meets certain 
requirements may also be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(a) (2010). Under 38 C.F.R. § 
3.157(b), once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  These provisions apply only when such 
reports relate to examinations or treatment of a disability for 
which service connection has previously been established or when 
a claim specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

The failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would have 
entitled the claimant to an earlier effective date is remandable 
error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see 
also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Board is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the record shows that on December 11, 2003, the RO 
received correspondence from the Veteran in which he reported 
having elevated glucose levels along with episodes of blurred 
vision which he associated with exposure to herbicides in 
service.  The medical evidence submitted in conjunction with this 
correspondence confirmed elevated glucose readings.

On March 1, 2006, the RO received correspondence from the Veteran 
in which he indicated that he had been diagnosed with diabetes 
mellitus and was being treated at the local VA clinic.  He added 
that this was a presumptive condition and was covered under 
Public Law 102-4 of the Agent Orange Act.
On April 5, 2006, the RO received correspondence from the 
Veteran's representative requesting service connection for 
diabetes mellitus due to Agent Orange exposure.

In an October 2006 rating decision, the RO granted entitlement to 
service connection for diabetes mellitus and assigned a 20 
percent disability rating effective as of April 5, 2006, as that 
was determined to be the date of the Veteran's claim for service 
connection.  

Having considered the competent medical evidence of record, the 
Board finds that the December 11, 2003, correspondence from the 
Veteran, specifically identifying elevated glucose levels along 
with episodes of blurred vision which he associated with exposure 
to herbicides, was a valid claim.  However, it appears that the 
RO never adjudicated this claim until October 2006.  This claim 
remained pending until it was finally adjudicated by the RO in 
October 2006.  Applying 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400 to the facts before the Board, the Board finds that an 
effective date of December 11, 2003, is warranted for the grant 
of service connection for diabetes mellitus.

This is the earliest identifiable date on which the Veteran first 
filed a claim for service connection for diabetes mellitus 
following his discharge from service.  An effective date earlier 
than December 11, 2003, however, is legally precluded.  See 
LaLonde, 12 Vet. App. at 382.  See also Hazan v. Gober, 10 Vet. 
App. 511 (1997) (effective date based on an award of service 
connection is the date that the application upon which service 
connection was eventually awarded was filed with VA); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. 
App. 391 (1997).


ORDER

An effective date of December 11, 2003, for service connection 
for diabetes mellitus is granted, subject to the statutes and 
regulations governing the payment of monetary awards.

REMAND

Unfortunately, a remand is required in this case as to the issues 
of service connection for heart disease, to include coronary 
artery disease, chest pain, and high cholesterol; a disability 
manifested by central nervous system ischemic changes; and 
hypertension, to include as secondary to the service-connected 
diabetes mellitus.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2010).

Initially, the Board notes that as this matter is being remanded 
for the reasons set forth below, and as the most recent VA 
outpatient treatment reports of record are dated in March 2007, 
on remand, any outstanding VA treatment records should be 
obtained.  VA has a duty to request all available and relevant 
records from federal agencies, including VA medical records.  See 
38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  

Coronary artery disease, chest pain, and high cholesterol

As to the issue of service connection for heart disease, to 
include coronary artery disease, chest pain, and high 
cholesterol, the Veteran asserts that his current disability was 
first manifested during his period of active service during which 
he experienced related symptoms which included chest pain and 
elevated cholesterol levels.  A review of the Veteran's service 
treatment records reveals that in  September 1983, the Veteran 
reported chest pain radiating to the arms.  Electrocardiogram 
revealed a nodal arrhythmia - premature ventricular contractions.  
The diagnosis was a three month history of atypical chest pain 
and mild high blood pressure.  A subsequent service treatment 
records dated in September 1983 shows an impression, in part, of 
coronary artery disease.  The remaining impression on the report 
is illegible.  A Medical Evaluation Board report dated in 
September 1994 shows that the Veteran was said to have a history 
of non-cardiac chest pain.

Following service, a VA general examination report dated in April 
1997, shows a diagnosis of chest pain with sinus bradycardia, 
abnormal electrocardiogram, and elevated cholesterol.  A VA heart 
and hypertension examination report dated in April 1997 shows 
that the Veteran was diagnosed with chest pain, atypical for 
angina, apparently of non-cardiac origin.  A May 1997 addendum to 
the VA examination indicates that a thallium scan was normal, and 
a 2-D echocardiogram showed mild mitral regurgitation, otherwise 
left ventricular function was normal.  The examiner opined that 
in view of these findings, the chest pain was not due to 
myocardial ischemia, and the mitral regurgitation did not warrant 
any treatment at the present time.  

An August 2003 VA emergency room record shows that the Veteran 
was treated for an abnormal electrocardiogram, which showed a 
sinus rhythm with a first degree atrioventricular block and a 
septal infarct, age undetermined.  

An October 2006 VA examination report shows that the Veteran was 
diagnosed with coronary artery disease with normal left 
ventricular ejection fraction.  The examiner opined that the 
Veteran's heart disease was less likely than not secondary to 
service and not present within one year of discharge from 
service.  The VA examiner pointed out that the 1997 VA 
cardiologist had found no abnormalities of the heart, and that 
the record had not shown any evidence of a heart condition until 
2003.  The examiner also concluded that the Veteran's 
hypercholesteremia in service did not cause the current coronary 
artery disease, as the coronary artery disease was first 
manifested in 2003 as evidenced by the electrocardiogram  
changes.  The examiner, however, did not address the Veteran's 
September 1983 inservice findings of nodal arrhythmia and 
premature ventricular contractions, along with the atypical chest 
pain and mild high blood pressure.  Moreover, the Board finds 
that this examination report is inadequate as it did not 
adequately consider the competent lay evidence provided by the 
Veteran that he had cardiac symptoms in service which had 
continued since then.  In this regard, the Board observes that a 
Veteran is competent to testify as to symptoms that he has 
experienced.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). He is also 
competent to report a contemporaneous medical diagnosis.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, 
VA is required to give due consideration to both pertinent 
medical and lay evidence in evaluating a claim to disability or 
death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  As such, on remand, the Veteran should be afforded 
an additional VA examination so as to ascertain the etiology of 
his current coronary artery disease, with consideration given to 
the Veteran's inservice diagnosis of nodal arrhythmia and 
premature ventricular contractions, along with the atypical chest 
pain and mild high blood pressure, and in light of the Veteran's 
competent lay assertions regarding the manifestation of his 
disorder.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Central nervous system ischemic changes

The Veteran asserts that he has a disability manifested by 
central nervous system ischemic changes that is etiologically 
related to his period of active service.  The Veteran reports 
having experienced headaches as early as 1973 to 1974.

A review of his service treatment records reveals that a 
September 1994 Medical Board Report shows a diagnosis of ischemic 
central nervous system changes.  It was noted that evaluations 
with central nervous system imaging and neurology consultation 
were performed.  A magnetic resonance imaging (MRI) study 
revealed a few areas of non-specific increased T-2 signal 
intensity in both the temporal lobe and posterior thalamus that 
were felt to be possibly related to ischemic episodes.  A 
caratoid ultrasonography showed no occlusive vascular disease.  

A VA examination report dated in April 1997 shows that a computed 
tomography (CT) scan of the head revealed that intra-cerebral 
vascular structures exhibited no abnormalities.  The VA 
examination report indicates that central nervous system ischemia 
was not found.  Neurologic examination was unremarkable.

A VA examination report dated in October 2006 shows a diagnosis 
of asymptomatic lacunar infarcts in the left basal ganglia and 
capsule.  The examiner, however, opined that the current ischemic 
changes of the brain were less likely than not related to service 
or had its origin in service, but rather related to a recent 
light stroke that the Veteran sustained three years earlier.  The 
examiner stated that he based this opinion upon the findings of 
the 1997 CT scan of the brain which was normal, and that there 
was no evidence of ischemic changes in 1997.  The examiner, 
however, did not adequately explain the relationship of the 
current findings, if any, to the inservice ischemic central 
nervous system changes described in the September 1994 Medical 
Board report.  The examiner also did not adequately consider the 
competent lay evidence provided by the Veteran that he had 
symptoms associated with ischemic changes in service which had 
continued since then.  As noted above, the Veteran is competent 
to comment on the symptoms that he has experienced and 
contemporaneous medical diagnoses.  See Barr, 21 Vet. App. at 
303; Espiritu, 2 Vet. App. at 492; Jandreau, 492 F.3d at 1372.  
VA is required to give due consideration to both pertinent 
medical and lay evidence in evaluating a claim to disability 
benefits.  See Davidson, 581 F.3d at 1313.  As such, on remand, 
the Veteran should be afforded an additional VA examination so as 
to ascertain the etiology of any current central nervous system 
ischemic changes, with consideration given to the Veteran's 
inservice diagnoses and his competent lay assertions.  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin, 1 Vet. App. at 171, Hatlestad, 3 Vet. App. 
at 213.

Hypertension, to include as secondary to service-connected 
diabetes mellitus

The Veteran asserts that he has hypertension that is manifested 
as a result of his period of active service.  He has also 
suggested that his hypertension could be etiologically related to 
his service-connected diabetes mellitus.

A review of the Veteran's service treatment records reveals that 
in September 1983 his blood pressure was found to be 140/92.  The 
diagnosis, in pertinent part, was mild high blood pressure.  His 
retirement report of medical examination dated in March 1994 
shows that the Veteran's blood pressure was 122/82.  In the 
associated report of medical history, he indicated that he had a 
history of high blood pressure in 1983, adding that from time to 
time he would experience chest and neck pains.

The April 1997 VA general examination report shows that the 
Veteran's blood pressure was 126/88.  The April 1997 heart and 
hypertension examination report shows that blood pressure was 
150/90.

A VA genitourinary examination report dated in March 2003 shows 
that the Veteran's blood pressure was 194/97.  A VA general 
examination report dated in March 2003 shows a diagnosis of 
hypertensive vascular disease.

A VA examination report dated in April 2004 shows that the 
Veteran's blood pressure was 150/94, 152/96, and 158/98.  The 
diagnosis was hypertensive vascular disease.  The October 2006 VA 
heart examination report shows that the Veteran blood pressure 
was 149/85, 148/88, and 149/87.

While the Veteran has been show to have had elevated blood 
pressure during his period of active service, and his post-
service treatment records show intermittent treatment for 
hypertension, an opinion has not been provided as to the etiology 
of the currently diagnosed hypertension.  In light of the above, 
and given the Veteran's competent reports as to the occurrence of 
inservice manifestations and a continuity of pathology since 
service, the Board finds that he must be afforded a VA 
examination to determine whether his currently diagnosed 
hypertension is related to or had its onset during service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In doing so, the 
examiner should acknowledge the credible reports of the Veteran 
as to the inservice manifestations and continuity of symptoms 
since service.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2010).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  As this matter is being remanded for the reasons set 
forth above, and given the Veteran's proffer as to a possible 
relationship with the service-connected diabetes mellitus, on 
remand, an opinion should be provided as to whether the service-
connected diabetes mellitus either caused or aggravates the 
current hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
ask him to specify all medical care providers 
who treated him for his heart disease, to 
include coronary artery disease, chest pain, 
and high cholesterol; disability manifested 
by central nervous system ischemic changes; 
and hypertension.  The RO/AMC should then 
obtain and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims file.  
The RO/AMC should specifically request 
updated medical records from the El Paso, 
Texas, VA Medical Center and associate these 
records with the claims file.  If these 
requested records are unavailable, or the 
search otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented in 
the claims file and the Veteran notified.

2.  The RO/AMC should schedule the Veteran 
for an appropriate VA cardiovascular 
examination to ascertain the extent, nature, 
and etiology of his asserted coronary artery 
disease.  The claims file and a copy of this 
Remand must be made available and reviewed by 
the examiner.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, and 
all clinical findings should be reported in 
detail.  

The examiner should clearly identify if the 
Veteran currently has a coronary artery 
disease.  If the Veteran has such disorder, 
the examiner should render an opinion, 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(at least a 50 percent probability) that the 
disorder found on examination was incurred in 
or aggravated by service.  In offering this 
assessment, the examiner must discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence, to 
include the service treatment records 
demonstrating nodal arrhythmia - premature 
ventricular contractions, as well as, 
atypical chest pain and mild high blood 
pressure.

In doing so, the examiner must acknowledge 
the Veteran's reports of symptoms that he has 
experienced, reports of contemporaneous 
medical diagnoses, and reports of a 
continuity of symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.

3.  The RO/AMC should schedule the Veteran 
for an appropriate VA neurological 
examination to ascertain the extent, nature, 
and etiology of his asserted central nervous 
system ischemic changes.  The claims file and 
a copy of this Remand must be made available 
and reviewed by the examiner.  A discussion 
of the Veteran's documented medical history 
and assertions should also be included.  All 
appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should clearly identify if the 
Veteran currently has central nervous system 
ischemic changes.  If the Veteran has such 
disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the disorder found on 
examination was incurred in or aggravated by 
service.  In offering this assessment, the 
examiner must discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence, to include the 
service treatment records demonstrating 
ischemic central nervous system changes, to 
include areas of non-specific increased T-2 
signal intensity in both the temporal lobe 
and posterior thalamus that were felt to be 
possibly related to ischemic episodes.  

In doing so, the examiner must acknowledge 
the Veteran's reports of symptoms that he has 
experienced, reports of  contemporaneous 
medical diagnoses, and reports of a 
continuity of symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.

4.  The RO/AMC should schedule the Veteran 
for an appropriate VA cardiovascular 
examination to ascertain the extent, nature, 
and etiology of his asserted hypertension.  
The claims file and a copy of this Remand 
must be made available and reviewed by the 
examiner.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, and 
all clinical findings should be reported in 
detail. 

The examiner should clearly identify if the 
Veteran currently has hypertension.  If the 
Veteran has such disorder, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether it is 
at least as likely as not (at least a 50 
percent probability) that the hypertension 
found on examination was incurred in or 
aggravated by service.  In offering this 
assessment, the examiner must discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence, to 
include the service treatment records 
demonstrating elevated blood pressure reading 
during service and following service.  In 
doing so, the examiner must acknowledge the 
Veteran's reports of symptoms that he has 
experienced, reports of contemporaneous 
medical diagnoses, and reports of a 
continuity of symptomatology.  

The examiner is also requested to opine 
whether any currently diagnosed hypertension 
was either (a) caused by or (b) is aggravated 
(i.e., permanently worsened) by the Veteran's 
service-connected diabetes mellitus.  If the 
service-connected diabetes mellitus is found 
to aggravate (i.e., permanently worsen) the 
hypertension, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation, if possible.

Any opinions expressed must be accompanied by 
a complete rationale.  It is requested that 
the examiner discuss the prior medical 
evidence in detail.

5.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


